2013 IL App (2d) 111042
                                  No. 2-11-1042
                         Opinion filed September 26, 2013
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 10-CF-1902
                                       )
BRYAN SEDELSKY,                        ) Honorable
                                       ) Theodore S. Potkonjak,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Justices Birkett and Spence concurred in the judgment and opinion.

                                           OPINION

¶1     Following a jury trial, defendant, Bryan Sedelsky, was found guilty of three counts of

possession of child pornography (720 ILCS 5/11-20.1(a)(6) (West 2008)), and the trial court

sentenced him to five years’ imprisonment for each conviction, to run concurrently. Defendant

argues on appeal that one of his convictions should be vacated because two counts were based on

possession of an identical image stored in the same digital medium. We agree and reverse

defendant’s conviction of count III and vacate the corresponding sentence.

¶2                                       I. Background
2013 IL App (2d) 111042

¶3     On June 30, 2010, the State charged defendant by indictment with three counts of child

pornography.        Count    I   related   to   possession     of   a   computer     image    entitled

“yngbigirl1_o_50465483.jpg.” Count II related to possession of a computer image entitled

“yngbigirl1_0_50577108.jpg.” Count III related to possession of a computer image entitled

“yngbigirl1_0_50577109.jpg.”

¶4     A trial commenced on June 27, 2011. Blake DeWelde, a Round Lake Beach police officer,

testified that on June 7, 2010, he arrived at defendant’s apartment with other investigators to execute

a search warrant. Defendant admitted that he had accounts with a website known as Mbuzzy.

Defendant also turned over two cell phones that were admitted into evidence. Two T-Mobile phone

bills for defendant’s cell phone number were also retrieved and admitted into evidence. The bills

show defendant’s cell phone number but do not provide any details regarding uploaded images.

Defendant’s notebook, which contained information regarding his Mbuzzy accounts and numerous

website addresses, was retrieved and admitted into evidence.

¶5     Ryan Nobrega, vice president of products for Send Me, Inc., the parent company of Mbuzzy,

testified that Mbuzzy is a social network similar to Myspace or Facebook. The site allows users to

create account profiles, upload photographs, and chat with other users. The site works heavily with

mobile-phone users. Mbuzzy maintained records of user profiles as part of its ordinary course of

business. Nobrega identified Mbuzzy user profile information for the user names “yngbigirl1,

cuteguy2010, and iluvynggirls.” In December 2009, Nobrega had an employee named Wei Liu. Liu

handled all content moderation issues and supported the help desk. In December 2009, Liu made

a report to the National Center for Missing and Exploited Children (NCMEC) with Nobrega’s

knowledge and assistance. Nobrega identified People’s Exhibit Nos. 13, 14, and 15 as images

reported to NCMEC.           People’s Exhibit No. 13 was an image with the file name

                                                 -2-
2013 IL App (2d) 111042

“yngbigirl1_0_50465483.jpg”; People’s Exhibit No. 14 was an image with the file name

“yngbigirl1_0_50577108.jpg”; and People’s Exhibit No. 15 was an image with the file name

“yngbigirl1_0_50577109.jpg.” Exhibit Nos. 13 and 14 contained the same image.

¶6     The images were being stored on Mbuzzy’s main server in California for username

“yngbigirl1.” Nobrega testified that defendant’s T-Mobile phone number was connected to the

Mbuzzy “yngbigirl1” account that uploaded these images. Nobrega explained that an Mbuzzy

customer could upload images from a computer, in which case an IP address would be seen. A

person could also use a cell phone, in which case the image would be sent to Mbuzzy’s computer

as an e-mail with an attachment. Mbuzzy’s computer would then pull the e-mail, process it, and

attach the image to the user’s account. Using People’s Exhibit No. 11, Nobrega identified that 25

media uploads were done from defendant’s phone on December 16, 2009, within a 4-minute time

span. People’s Exhibit No. 4 showed 25 thumbnail images taken from yngbigirl1’s Mbuzzy account;

4 images were identical to Exhibit Nos. 13 and 14; 3 images were identical to Exhibit No. 15.

People’s Exhibit No. 4 was not published, because defendant was not charged with possessing the

other photos. Exhibit No. 11 does not depict or otherwise identify what image was being sent to

Mbuzzy; it merely states “media_upload” and specifies that the upload address was defendant’s cell

phone number @tmomail.net. Nobrega was not asked whether these images were visible to any

other Mbuzzy user; he merely testified that the images were stored in defendant’s account.

¶7     Michael Bruns, an investigator with the Illinois Attorney General’s office, testified that in

early January 2010 he received a case from NCMEC involving defendant’s Mbuzzy account. Bruns

went to defendant’s home on June 7, 2010, and spoke to defendant and his aunt, Jody, who also lived

in the residence. He informed defendant that he was there, with other investigators, to execute a

search warrant. Defendant signed a Miranda waiver form and agreed to speak to Bruns. Defendant

                                                -3-
2013 IL App (2d) 111042

admitted that he had a T-Mobile cell phone number and that he used his cell phone to access the

Internet, download pornography, download ringtones, play games, and send and receive text

messages. Defendant admitted that he had three accounts with Mbuzzy: cuteguy2010, yngbigirl1,

and iluvynggirls. Defendant admitted that he would search the Internet using search terms such as

“lolita, jailbait, YO 15, YO 16” to look for suspect images. Bruns had a copy of the image contained

in People’s Exhibit Nos. 13 and 14 and copies of multiple images that NCMEC had sent to him.

These images were labeled People’s Exhibit Nos. 3 and 4. Bruns showed these images to defendant,

who signed and dated the images. Defendant admitted that he found these images on the Internet

through his phone and uploaded them to his “yngbigirl1” Mbuzzy account. Bruns identified People’s

Exhibit Nos. 13, 14, and 15 as images found among the thumbnail images in Exhibit Nos. 3 and 4.

Bruns testified that defendant told him that Mbuzzy was an online storage space where he could store

images because his phone did not have enough memory. Defendant said that he had deleted his

Mbuzzy account and that it had been deleted for about six months, meaning he deleted the account

in December 2009. He told Bruns that he deleted it because the images he uploaded were “too

young.”

¶8     Dean Kharasch, an investigator with the Lake County State’s Attorney’s office, testified that

the cell phones retrieved had defendant’s T-Mobile phone number, which he confirmed using cell

phone forensic software.

¶9     The jury returned guilty verdicts on all three counts. Defendant moved for a new trial, and

the trial court denied that motion. The court sentenced defendant to concurrent five-year prison

terms. Defendant moved for reconsideration of his sentence, and the trial court denied that motion.

Defendant timely appealed.

¶ 10                                      II. Discussion

                                                -4-
2013 IL App (2d) 111042

¶ 11   On appeal, defendant contends that one of his convictions must be vacated because the same

image cannot sustain two convictions where that image was stored in the same digital medium, albeit

under different file names. In support of his contention, defendant argues that two of the three

images were identical and that no images were recovered from his cell phone, but rather all three

were recovered from his Mbuzzy account. Defendant acknowledges that this issue was not raised

in the trial court, but he argues that we should review his claim under the plain-error doctrine.

¶ 12   The plain-error doctrine allows a reviewing court to address defects affecting substantial

rights if (1) the evidence is closely balanced or (2) fundamental fairness requires review. People v.

Carter, 213 Ill. 2d 295, 299 (2004). The second prong of plain error has been invoked where a

defendant has a conviction that violates the one-act, one-crime rule, because such a surplusage

conviction affects the integrity of the judicial process. Id. Therefore, we agree with defendant that,

despite forfeiture rules, we may review his claim that one of his convictions must be vacated under

the one-act, one-crime rule. See id. at 299-300.

¶ 13   Because this case requires a review of the child pornography statute to determine whether

separate offenses may be charged for simultaneous possession of multiple copies of the same image,

we use de novo review. Id. at 300-01. Statutory construction requires us to ascertain and give effect

to the intent of the legislature. Id. at 301. The most reliable indicator of the legislative intent of a

statute is its language, which, if plain and unambiguous, must be read without exception, limitation,

or condition. Id. Criminal statutes must be strictly construed in the defendant’s favor. Id.

¶ 14   Section 11-20.1(a)(6) of the Criminal Code of 1961 (the Code) (720 ILCS 5/11-20.1(a)(6)

(West 2008)) provides that a person commits the offense of possessing child pornography if he or

she:



                                                  -5-
2013 IL App (2d) 111042

       “with knowledge of the nature or content thereof, possesses any film, videotape, photograph

       or other similar visual reproduction or depiction by computer of any child *** whom the

       person knows or reasonably should know to be under the age of 18 ***, engaged in any

       activity described in subparagraphs (i) through (vii) of paragraph (1) of this subsection.”

¶ 15   Defendant relies on People v. McSwain, 2012 IL App (4th) 100619, for his position that his

convictions of possessing the duplicate image violate the one-act, one-crime rule. In McSwain, the

defendant was convicted of five counts of possessing child pornography after he received one e-mail

that contained five different images. McSwain, 2012 IL App (4th) 100619, ¶¶ 1, 14. On appeal, the

defendant argued that his simultaneous possession of five images in a single e-mail constituted a

single offense. Id. ¶ 46. The Fourth District agreed, holding that the word “any” in section 11-

20.1(a)(6) of the Code did not adequately define the “allowable unit of prosecution” as explained

in People v. Carter, 213 Ill. 2d 295 (2004). McSwain, 2012 IL App (4th) 100619, ¶ 59. Because the

statute did not define the “allowable unit of prosecution,” the statute was ambiguous and had to be

construed in the manner that favored the defendant. Id. ¶ 64. The Fourth District, therefore, vacated

four of the defendant’s five convictions. Id.; see also State v. Sutherby, 204 P.3d 916, 922 (Wash.

2009) (finding that statute similar to the Illinois statute, using “any,” was ambiguous and must be

construed in favor of the defendant and thereby vacating 9 of the defendant’s 10 convictions of

possession of child pornography).

¶ 16   McSwain relied on the supreme court’s decision in Carter to vacate the defendant’s

convictions. In Carter, the court interpreted the unlawful-possession-of-a-weapon statute, which

provided, like the child pornography statute, that it was unlawful to possess “any firearm or any

firearm ammunition.” (Emphasis omitted.) (Internal quotation marks omitted.) Carter, 213 Ill. 2d

at 301. The court stated that “any” could mean either the singular or the plural, and when a criminal

                                                 -6-
2013 IL App (2d) 111042

statute is capable of two or more constructions, it must adopt the construction that favors the

accused. Id. at 301-02. The court stated that “[w]hether the legislature intended for the simultaneous

possession of weapons and ammunition to be the same offense or separate offenses requires us to

determine the statute’s ‘allowable unit of prosecution.’ ” Id. at 302. Because the term “any” in the

statute failed to define it, the court held that the defendant’s multiple convictions of simultaneously

possessing two firearms and ammunition clips could not stand. Id.

¶ 17   Here, the State argues that McSwain was wrongly decided and in any event is distinguishable

from the facts presented. We need not determine whether McSwain was wrongly decided based on

its facts, because we agree that the facts of this case are distinguishable. In McSwain, the defendant

accepted one e-mail that contained multiple different images and stored the e-mail in a folder. Here,

defendant uploaded items from his cell phone and stored them in his Mbuzzy account. The question

here is not whether defendant can be convicted of simultaneously possessing more than one image

contained in one e-mail. Rather, we must determine whether defendant may be convicted twice of

possessing duplicate digital images stored in the same digital medium, but under different file names.

¶ 18   Nonetheless, although the facts are distinguishable, the analysis in McSwain is applicable

here. Under the narrow facts of this case, defendant’s convictions may not stand under the one-act,

one-crime rule when the statute is unclear whether a duplicate digital image stored in the same

medium constitutes a separate offense.

¶ 19   Under People v. King, 66 Ill. 2d 551, 566 (1977), a court must determine whether a

defendant’s conduct consisted of separate acts or a single act. People v. Rodriguez, 169 Ill. 2d 183,

186 (1996). Multiple convictions are improper if they are based on precisely the same physical act.

Id. If the court determines that the defendant committed multiple acts, the court then must determine

whether any of the offenses are lesser included offenses. Id. If so, then, under King, multiple

                                                 -7-
2013 IL App (2d) 111042

convictions are improper. Id. As the Carter court explained, the defendant may be prosecuted

according to the statute’s defined “allowable unit of prosecution.” Carter, 213 Ill. 2d at 302. It is

the legislature, and not the prosecution, that establishes and defines offenses. Sanabria v. United

States, 437 U.S. 54, 69 (1978). “Few, if any, limitations are imposed by the Double Jeopardy Clause

on the legislative power to define offenses.” Id. However, once the legislature has defined the

offense by its prescription of the “allowable unit of prosecution,” it is this unit that governs whether

a particular course of conduct involves one or more distinct “offenses” under the statute. Id. at 69-

70. Section 11-20.1(a)(6) of the Code provides that the relevant “allowable unit of prosecution” is

possession of “any *** depiction by computer” of a pornographic image of a child. 720 ILCS 5/11-

20.1(a)(6) (West 2008). The statute defines a “depiction by computer” as a “computer program or

data that, after being processed by a computer either alone or in conjunction with one or more

computer programs, results in a visual depiction on a computer monitor, screen, or display.” 720

ILCS 5/11-20.1(f)(5) (West 2008). The statute further defines “computer program” and “data” by

referring to section 16D-2 of the Code (720 ILCS 5/16D-2(b), (c) (West 2008)). 720 ILCS 5/11-

20.1(f)(6) (West 2008). Relevant to this case, “data” is defined as a:

       “representation of information, knowledge, facts, concepts or instructions, including program

       documentation, which is prepared in a formalized manner and is stored or processed in or

       transmitted by a computer. Data shall be considered property and may be in any form

       including but not limited to printouts, magnetic or optical storage media, punch cards or data

       stored internally in the memory of the computer.” 720 ILCS 5/16D-2(c) (West 2008).

¶ 20   “Any,” on the other hand, is not defined by the statute. In Carter, the supreme court

concluded that the term “any” could be construed as “ ‘some,’ ‘one out of many’ or ‘an indefinite

number.’ ” Carter, 213 Ill. 2d at 301 (citing Black’s Law Dictionary 94 (6th ed. 1990)). It

                                                  -8-
2013 IL App (2d) 111042

concluded that “any” had “categorical meanings of ‘any one of a kind,’ ‘any kind,’ or ‘any

number.’ ” Id. at 301-02. Thus, “any” could mean either the singular or the plural, and where a

criminal statute is capable of more than one construction, the court must adopt the construction that

favors the accused. Id. at 302. The court concluded that the word “any” in the statute was

ambiguous as to whether the legislature intended for the simultaneous possession of weapons and

ammunition to be the same offense or separate offenses. Id. Thus, it construed the statute in favor

of the defendant and held that only one conviction of unlawful possession of weapons could be

entered for the defendant’s simultaneous possession of two firearms and firearm ammunition. Id.

at 304; see also People v. Sotelo, 2012 IL App (2d) 101046, ¶ 10 (distinguishing language of the

Firearm Owners Identification Card Act (430 ILCS 65/2(a)(1) (West 2008)) from unlawful

possession statute in Carter to determine that the statute unambiguously allowed separate

convictions of possession of firearm without a FOID card and possession of firearm ammunition

without a FOID card where the statute listed firearm and ammunition separately).

¶ 21   Likewise, in this case, the term “any” does not indicate whether the simultaneous possession

of a duplicate “depiction by computer” could constitute a separate offense. Thus, we must construe

the statute in defendant’s favor and hold that, on the limited facts present in this case, only one

conviction of possessing child pornography can be entered for defendant’s possession of the same

digital image stored in the same digital medium.

¶ 22   We agree with the State that People v. Lamborn, 185 Ill. 2d 585 (1999), affirmed convictions

of the simultaneous possession of two lewd photographs. However, we disagree with the State that

Lamborn renders McSwain incorrectly decided or is comparable to the facts of this case. In

Lamborn, the defendant took different photographs of children in lewd poses. Id. at 587. The

defendant’s conduct in Lamborn was therefore dissimilar to that of the defendant in McSwain, who

                                                 -9-
2013 IL App (2d) 111042

did nothing more than receive one e-mail containing multiple images. Further, the defendant in

Lamborn possessed different images, unlike defendant here, whose Mbuzzy file contained the same

image saved with different file names.

¶ 23    We also agree with the State that federal courts have held that a defendant may be charged

with possession of child pornography where the images are stored in different media, such as a

computer hard drive, book, or compact disc. United States v. Schales, 546 F.3d 965, 979 (9th Cir.

2008). In Schales, law enforcement recovered numerous child pornography images from the

defendant’s computer hard drive, compact discs, and digital camera. Id. at 969-70. The prosecution

charged the defendant with receipt and possession of images obtained through the Internet. The

court held that the State’s indictment was “multiplicitous” because it charged the defendant with

receipt of the material by downloading it from the Internet and with possession of this material in

the same medium. Id. at 980. It therefore concluded that his convictions of possessing and receiving

the same materials violated the defendant’s double jeopardy rights by subjecting the defendant to

additional punishment for the same conduct. Id. The court noted that there would not have been a

double jeopardy violation had the government distinctly charged the defendant both with the receipt

of the images that he downloaded from the Internet and with the possession of the images that he

transferred to and stored on compact discs. Id. The holding in Schales, therefore, does not support

the State’s position because, here, defendant was charged with possessing the same image in the

same medium, obtained at nearly the same time. Further, the federal courts are not unanimous on

this point. See United States v. Chiaradio, 684 F.3d 265 (1st Cir. 2012) (criticizing Schales in that

it relied on a case involving a different section of the possession statute; stating that use of “one or

more” rather than “any” in section at issue indicated the intent of Congress to include multiple

matters in a unit of prosecution whereas “any” may indicate otherwise).

                                                 -10-
2013 IL App (2d) 111042

¶ 24    The State similarly cites to State v. Liberty, 370 S.W.3d 537 (Mo. 2012), for the proposition

that multiple convictions may be entered when the prohibited items were acquired or possessed at

different times. We agree with this proposition but a close reading of Liberty does not support the

State’s position in this case. The State argues that defendant separately downloaded several images

from the Internet to his cell phone and then uploaded these images to his Mbuzzy account at

different, albeit close, points in time.

¶ 25    In Liberty, the defendant was charged with eight counts of possession of eight different

images of child pornography. Id. at 540. The court vacated seven of the convictions, finding that

the Missouri statute’s use of the word “any” was ambiguous as to whether the statute intended to

impose a separate punishment for each item of child pornography a person simultaneously possessed

or whether it intended for only a single offense to be charged for each instance of possession. Id. at

547. The court agreed with other courts that the term “any” has typically been deemed ambiguous

when determining the allowable unit of prosecution. Id. at 548. Like in Carter, the Liberty court

held that, where the statute is ambiguous as to the “allowable unit of prosecution,” it must apply the

rule of lenity and interpret the statute in the defendant’s favor. Id. at 549. The court left open the

possibility that, had the State presented evidence that the defendant came to possess the pornographic

materials at different dates or from different sources, multiple possession convictions would not

violate the defendant’s double jeopardy rights. Id. at 550.

¶ 26    We agree with the logic in Carter and Liberty that possession of “any *** depiction by

computer” is ambiguous as to whether a defendant may be charged separately with possessing a

duplicate image in the same medium. Here, the facts demonstrated only that the image was saved

twice to the same medium and at nearly the same point in time. We disagree with the State’s

assertion that defendant separately uploaded the image from his cell phone. It is not clear from the

                                                -11-
2013 IL App (2d) 111042

facts whether the image was uploaded more than once, from more than one website, or from more

than one source. The facts lead only to the inference that the image was saved twice, as the Mbuzzy

records show only that 25 “media_upload” files were sent from defendant’s phone to his Mbuzzy

account within a 4-minute timespan. The State did not present any evidence that defendant uploaded

the image from his phone on separate occasions. It is not clear whether defendant affirmatively

uploaded the image twice and saved it twice, or merely saved the image twice. The State also did

not present evidence that the image was saved anywhere other than in defendant’s Mbuzzy account.

¶ 27   We reiterate that our holding today applies to the narrow facts presented. Different factual

scenarios in other jurisdictions have produced different results. For instance, in State v. McPherson,

269 P.3d 1181, 1184 (Ariz. Ct. App. 2012), the court upheld separate convictions of and

punishments for possessing different images on the same DVD because the statute provided for

prosecution for each individual depiction. In Pontius v. State, 930 N.E.2d 1212, 1218 (Ind. App. Ct.

2010), the court held that the defendant’s two convictions of possession of two identical child

pornography videos did not violate double jeopardy principles where the defendant downloaded the

videos at two separate times, on two separate computers, and at two separate locations. The court,

however, specifically stated that, were the videos the product of data backup protocols or procedures,

the statute might not allow for multiple convictions. Id. Similarly, in State v. Ravell, 922 A.2d 685,

686 (N.H. 2007), the defendant was convicted of possessing images of child pornography, stored on

a compact disc, in one county; he was later convicted of possessing identical images on his home

computer in another county. The court held that the convictions did not violate double jeopardy

principles where the legislature intended the unit of prosecution to be each separate image. Id. at

687. Even in so holding, the court opined that the case would be distinguishable where a defendant



                                                -12-
2013 IL App (2d) 111042

possessed multiple images contained on a computer hard drive because the hard drive backed up

those images automatically. Id. at 688.

¶ 28   The facts of this case are distinguishable from McPherson and Ravell because defendant did

not store the image in different forms. It is similarly distinguishable from Pontius because the State

did not show that defendant downloaded and stored the image at substantially different times, on

different computers, at different locations. See United States v. Buchanan, 485 F.3d 274, 282 (5th

Cir. 2007) (holding that the defendant’s convictions of receipt of four different images were

multiplicitous where the government did not offer any proof that the defendant took more than one

action to receive the images). Rather, the statute in question is similar to the statute in Carter, and

like the McSwain court, under our facts, we find the term “any” ambiguous, requiring us to apply the

rule of lenity. If the legislature’s intention is contrary to our holding, or McSwain’s, then it may

choose to amend the statute as it did following the Carter decision. Further, if the State had

presented facts that established that defendant uploaded the image at substantially different times,

and not just that he sent two requests to save the image within minutes, our analysis might be

different. However, as the statute is written and under the facts adduced at trial, we must vacate one

of defendant’s convictions.

¶ 29   On a final note, we address the State’s argument that the convictions must stand to support

the purpose of the child pornography statute. Citing People v. Geever, 122 Ill. 2d 313 (1988), the

State emphasizes that the statute is intended to prevent not only the production and dissemination

of child pornography, but also its possession. Id. at 324. We recognize that the purpose of the child

pornography statute is to “prevent the sexual abuse and exploitation of children by ‘drying up’ the

market” for such materials. People v. Myers, 359 Ill. App. 3d 341, 345 (2005) (quoting Geever, 122

Ill. 2d at 326). However, we agree with the dissenting opinion in Ravell that “using a possession

                                                 -13-
2013 IL App (2d) 111042

offense to punish a defendant for possessing identical copies of an image does not appeal to a sense

of fairness.” Ravell, 922 A.2d at 691 (Duggan, J., dissenting). The dissent in Ravell noted that the

legislature had created a separate mechanism to punish individuals who sell or distribute child

pornography, which would address the defendant who possesses multiple copies with such an

intention. Id. Further, the dissent agreed with other jurisdictions that applied the rule of lenity to

statutes with language similar to the language in the New Hampshire statute. Id.

¶ 30    We find the dissent in Ravell persuasive in our analysis of the Illinois child pornography

statute and the facts before us. Punishing defendant twice for possessing two duplicate digital

images saved in the same medium does not affect the supply of this photograph, as an individual

possessing a unique digital image can disseminate that single image as widely as an individual with

two identical digital images. See United States v. McNerney, 636 F.3d 772, 780 n.4 (6th Cir. 2011).

That the image cannot be viewed through any method other than accessing defendant’s Mbuzzy

account sways our opinion. This is not a scenario where the image has been stored in different

locations or in different media such that the image is capable of wider or quicker dissemination. In

this situation, our interpretation of section 11-20.1(a)(6) of the Code does not undermine the purpose

of “drying up” the child pornography market. Furthermore, as the Carter court noted, the

“legislature knows how to authorize, specifically, multiple convictions for simultaneous violations

of a single criminal statute.” Carter, 213 Ill. 2d at 303. With respect to the unlawful possession

statute at issue in Carter, the legislature later amended the statute to specifically state that the

possession of each firearm or firearm ammunition constituted a single and separate offense. See 720

ILCS 5/24-1.1(e) (West 2010) (as amended by Pub. Act 94-284, §10 (eff. July 21, 2005)). In the

case of the child pornography statute, the legislature has simply not done this, and we will not rewrite

the statute.

                                                 -14-
2013 IL App (2d) 111042

¶ 31   In sum, we conclude that, because the child pornography statute is unclear as to whether the

same image stored in the same digital medium can constitute a separate offense, we must adopt a

construction that favors defendant. See Carter, 213 Ill. 2d at 312. Accordingly, defendant’s multiple

convictions of possessing the same photograph cannot stand under the one-act, one-crime doctrine.

¶ 32                                      III. Conclusion

¶ 33   For the reasons set forth above, we reverse defendant’s conviction of count III and vacate the

corresponding sentence.

¶ 34   Affirmed in part, reversed in part, and vacated in part.




                                                -15-